Mr. Justice Snyder
delivered the opinion of the court.
Defendant was charged with a violation of §7 of Act No. 14, Laws of Puerto Eico, 1936 (Third Special Session) as amended by Act No. 95, Laws of Puerto Eico, 1937. The information charged that in the barrio Las Palmas, in Utuado, defendant illegally had in his possession a revolver, without having declared the same in writing' to the Chief of Police of Utuado, the place of his residence at the time he was carrying the firearm.
This case was tried on the same evidence adduced in another case against the defendant for a violation of the Act prohibiting the illegal carrying of arms. The. defendant was convicted herein and on appeal he contends that the lower court erred in overruling a motion for a nonsuit.
The government concedes that the proof showed the defendant was a resident of Jayuya, and not Utuado. But since there was testimony of an admission by the defendant that he had registered the firearm in question neither in Utuado nor in Jayuya, the government, contends that this is merely a variance between the information and the. proof which is not fatal. The difficulty with that position is that residence is an essential element of this offense. People v. Díaz, 55 P.R.R. 611; People v. Pérez, 59 P.R.R. 451. “ . . , such residence must be charged and proved by the prosecution, just as any other essential element of the offense must be charged and proved.” People v. Díaz, 55 P.R.R. 611, 613. Having alleged residence in Utuado, a failure ;to establish the same resulted in the absence of proof on an essential element of the offense charged.
The judgment of the district court will be reversed.
Mr. Justice De Jesús did not participate herein.